Deemee,-J.
(dissenting). — The expressed consideration for the note in -suit was the plaintiff’s promise to put the binder then held by the defendant in good working order ,before the harvest of 1894. That plaintiff did not comply with his promise is established by the uncontroverted evidence. The *583majority hold that, notwithstanding plaintiff’s failure, it is entitled to recover something on the note, because the defendant still lrolds the machine. This view overlooks the fact that the action is on the renewal notes that were given for a consideration expressed in the agreement of April 21st. By the renewal of the notes the plaintiff, waived its right to recover on the original notes, and defendant waived any right of action he may. have had against the plaintiff for breach of warranty. The parties elected to mutually rescind and abrogate the previous contracts, and to enter into the new •engagements evidenced by the notes and contract of April 21st. That they had the right to-do this cannot be doubted. If defendant’s promise was in consideration of plaintiff’s agreement to- put the machine in good working order, and plaintiff failed and neglected to comply with its promise, there was an entire failure of consideration. Again, the parties by entering into the. new arrangements changed a warranty into a condition or p'romise, and plaintiff cannot recover on the renewal note while in default. Courts should not construe covenants and agreements independently, where ■one party may refuse to perform, and still enforce performance by the other, unless there is no other mode of construing the instrument, — unless it clearly appears that such was the deliberate intention of the contracting parties at the time the instrument was executed. Mecum v. Railroad Co., 21 Ill. 533; The evidence in this case clearly shows that the promises and ítgreéments were mutual'and dependent, and it would manifestly be unjust to compel the defendant to perform while plaintiff was in default. In Beauford v. Patterson, 63 How. Prac. 81, the defendant gave two notes in settlement of a past-due bill, on the promise of the creditor to return the bill; •and it was held that the failure of the creditor to return the bill was a good defense to the new notes. That case followed Miller v. Ritz, 3 E. D. Smith, 253. Those cases are based •on the familiar doctrine that one party to a contract cannot ■compel another to perform his part, without showing that *584he has performed all its conditions on his part. The case cited is* quite like the case at bar. There the defendant had a consideration for the original bill, but he executed the notes in suit on defendant’s promise to return the bill, which was not done. By reason of plaintiff’s failure to do as he agreed he was not allowed to recover on the notes. Here the defendant' executed the renewal notes in consideration of plaintiff’s promise to put a certain machine in good working order. This it failed to do, and yet the majority say that it may recover on the notes, and that defendant’s remedy is for breach of contract. If this be true, then there are no conditions or agreements that may be made mutual and dependent. In White v. Day, 56 Iowa, 248, defendants entered into an agreement to publish a book in consideration of the author’s agreement to procure a copyright for the benefit of the publishers. It was held that the author could not maintain an action agáinst the publishers for failure to publish the book in accordance with the contract, without showing that he had copyrighted the book. The court said, in effect, that it was incumbent on plaintiff to do something before it was incumbent on defendants to perform their part; thus giving recognition to the doctrine that, when covenants are mutual and dependent, neither party can compel the other to perform, without showing that he has done all that is required of him. This same doctrine has been applied to the contract of indorsement; and it is said that violation of the agreement, made with the indorser as a consideration for his contract, even to a limited degree, justifies the indorser in refusing to pay the note. Fay & Co. v. James Jenks & Co., 93 Mich. 130 (53 N. W. Rep. 163). It is said in argument that the defendant has not rescinded the contract, and for that reason cannot defend against the note. I do not think he was obliged to rescind, and, to my mind, the doctrine of rescission has no application to the case. It is also said that defendant’s remedy is to recover damages for plaintiff’s failure to perform its part of the contract. This wholly overlooks the *585thought that the agreements are mutual, or, if not mutual, that plaintiff’s promise constituted the consideration for the notes. Why should we refer back to the original contracts and warranties ? The parties have mutually rescinded them, or have substituted new contracts for the old ones, as they had the right to do. Having done this, by what authority do Ave resurrect them, and hold the defendant liable for the value he received in the machine that was delivered to him ? He gave up his contract of Avarranty when he executed the new note, and plaintiff, in considration thereof and of the renewal notes, agreed to do a certain thing. That it has not done, nor has it made any attempt to do so, and yet it is allowed to recover, notwithstanding it has not performed the agreement on its part. It seems to me that Avell-settled rules of laAV call for an affirmance of the judgment.